DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6-7 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al (WO 2019/171817). A machine translation is being used as the English translation for Jang et al (WO 2019/171817).

Regarding claim 1, Jang discloses a printing method comprising applying a liquid compositions to a recording medium (paragraph [0055]) and applying an ink to an area where the liquid composition has been applied (paragraph [0055]); wherein the liquid compositions comprises inorganic particles and a multivalent metal salt (paragraph [0010]), wherein the ink comprises a coloring material and water (paragraph [0034]), wherein the inorganic particles comprise silicon oxide (paragraph [0011]) and wherein the recording medium comprises paperboard (paragraph [0044]).
The applying a liquid composition to a recording medium where the liquid composition comprises inorganic particles of silicon oxide and a multivalent metal salt reads on the claimed applying a processing fluid comprising silica and a multivalent metal salt. The applying an ink to an area where the liquid composition has been applied wherein the ink comprises coloring material and water reads on the claimed applying an ink comprising coloring material and water.
Given that the paperboard of Jang is the same as Applicant’s preferred recording medium of cardboard base paper, it is clear that the paperboard of Jang would intrinsically have a Cobb water absorption of 20 g/m2 or greater but 75 g/m2 or less when contacted with water for 120 seconds.

Regarding claim 2, Jang discloses the printing method comprising the recording medium comprising paperboard (paragraph [0044]).
The paperboard reads on the claimed cardboard base paper.

Regarding claim 3, Jang discloses the printing method comprising the inorganic particle accounting for 0.05 percent by mass or more and 2.0 percent by mass or less of the total amount of the liquid composition (paragraph [0011]), the application amount of the liquid composition to the recording medium being 0.1 to 30 g/m2 (paragraph [0059]) and the inorganic particle comprising silicon oxide (paragraph [0011]).
The amount of inorganic particle such as silicone oxide on the recording medium would be 0.00005 g/m2 (0.05% x 0.1 g/m2) to 0.6 g/m2 (2% x 30 g/m2). This range would overlap the claimed range for the amount of silica.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to reduced adhesion of the liquid composition to a member when the member contacts an area of the recording medium where the liquids composition is applied but the ink is not applied yet (paragraph [0011]). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 6, Jang discloses the printing method comprising the multivalent metal salt being 10 percent by mass or greater and 28 percent by mass or less (paragraph [0016]).
The amount of multivalent metal salt overlaps the claimed range.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to have the enhanced storage stability of the liquid composition and reduced beading (paragraph [0016]). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 7, Jang discloses the printing method comprising the inorganic particle accounting for 0.05 percent by mass or more and 2.0 percent by mass or less of the total amount of the liquid composition (paragraph [0011]) and the inorganic particle comprising silicon oxide (paragraph [0011]).
The amount of inorganic particle such as silicon oxide overlaps the claimed range for the amount of silica.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to reduced adhesion of the liquid composition to a member when the member contacts an area of the recording medium where the liquids composition is applied but the ink is not applied yet (paragraph [0011]). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 10, Jang discloses the printing method comprising heating to dry the liquid composition after applying the liquid composition (paragraph [0059]).

Regarding claim 11, Jang discloses the printing method comprising applying the ink by an inkjet method (paragraph [0061]).

Regarding claim 12, Jang discloses the image forming device comprising a recording medium (paragraph [0062]), a liquid composition applying device to apply a liquid composition onto the recording medium (paragraph [0062]), and an ink applying device to apply the ink to areas of the recording medium to which the liquid composition has been applied (paragraph [0063]); wherein the liquid composition comprises inorganic particles and a multivalent metal salt (paragraph [0010]), wherein the ink comprises a coloring material and water (paragraph [0034]), wherein the inorganic particles comprise silicon oxide (paragraph [0011]) and wherein the recording medium comprises paperboard (paragraph [0044]).
The liquid composition applying device to apply a liquid composition onto the recording medium reads on the claimed processing fluid applying unit. The ink applying device to apply the ink to areas of the recording medium to which the liquid composition has been applied reads on the claimed 
Given that the paperboard of Jang is the same as Applicant’s preferred recording medium of cardboard base paper, it is clear that the paperboard of Jang would intrinsically have a Cobb water absorption of 20 g/m2 or greater but 75 g/m2 or less when contacted with water for 120 seconds.

Regarding claim 13, Jang discloses the image forming device comprising a heated wind blowing fan for heating the recording medium to which the liquid composition and the ink are applied to accelerate drying (paragraph [0070]).
The heated wind blowing fan for heating the recording medium to which the liquid composition and the ink are applied to accelerate drying reads on the claimed drying unit configured to dry the print medium to which the processing fluid and the ink are applied.

Regarding claim 14, Jang discloses a printed article comprising a recording medium (paragraph [0055]), a layer formed from a liquid composition applied on the recording medium (paragraph [0055]) and an image applied to an area where the liquid composition has been formed (paragraph [0055]); wherein the liquid composition is formed from inorganic particles and a multivalent metal salt (paragraph [0010]), wherein the image is formed from an ink comprising a coloring material and water (paragraph [0034]), wherein the inorganic particles comprise silicon oxide (paragraph [0011]) and wherein the recording medium comprises paperboard (paragraph [0044]).
Given that the paperboard of Jang is the same as Applicant’s preferred recording medium of cardboard base paper, it is clear that the paperboard of Jang would intrinsically have a Cobb water absorption of 20 g/m2 or greater but 75 g/m2 or less when contacted with water for 120 seconds.

Claims 4-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al (WO 2019/171817) in view of Koyamoto et al (WO 2010/113808). Machine translations are being used as the English translations for Jang et al (WO 2019/171817) and Koyamoto et al (WO 2010/113808).

Jang is relied upon as described above.

Regarding claim 4, Jang does not appear to explicitly disclose the printing method comprising the BET specific surface area of the silica being 30 m2/g or greater but 350 m2/g or less.

However, Koyamoto discloses an inkjet recording medium (pg. 1 of translation) comprising an ink receiving layer comprising dry process silica (pg. 5 of translation) and wherein the dry process silica has a BET specific surface area of 130 m2/g to 300 m2/g (pg. 5 of translation).

It would have been obvious to one of ordinary skill in the art having the teachings of Jang and Koyamoto before him or her, to modify the printed article of Jang to include the dry process silica of Koyamoto for the silicon oxide in the liquid composition of Jang because having dry process silica with the required surface area prevents an increase in opacity and prevents lowering of the coating property while providing improved print density and transparency for the ink receiving layer (pg. 5 of translation).

Regarding claim 5, Jang does not appear to explicitly disclose the printing method comprising the BET specific surface area of the silica being 30 m2/g or greater but 350 m2/g or less.


However, Koyamoto discloses an inkjet recording medium (pg. 1 of translation) comprising an ink receiving layer comprising dry process silica (pg. 5 of translation) and wherein the dry process silica has a BET specific surface area of 130 m2/g to 300 m2/g (pg. 5 of translation).
The range for the BET specific surface area of dry process silica overlaps the claimed range for the BET specific surface area for the silica.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to prevent an increase in opacity and prevent lowering of the coating property while providing improved print density and transparency for the ink receiving layer (pg. 5 of translation). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 8, Jang does not appear to explicitly disclose the printing method comprising the silica being hydrophilic silica.

However, Koyamoto discloses an inkjet recording medium (pg. 1 of translation) comprising an ink receiving layer comprising dry process silica (pg. 5 of translation).
The dry process silica reads on the claimed hydrophilic silica.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jang et al (WO 2019/171817). Machine translations are being used as the English translations for Jang et al (WO 2019/171817) and Sarkisian et al (CN 102884145).

Jang is relied upon as described above.

Jang does not appear to explicitly disclose the printing method comprising the processing fluid further comprising a resin having an acid value of 20 mgKOH/g or less and a proportion of the resin in the processing fluid being 0.5% by mass or greater but 20% by mass or less.

However, Sarkisian discloses a pretreatment composition comprising a latex resin having an acid value of less than 20 (paragraph [0025]) and in an amount of about 1 wt% to 70 wt% based on the total weight of the pretreatment composition (paragraph [0026]).
The range for the amount of latex resin overlaps the claimed range for the resin.
It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to provides the desired dispersion of components while not using excess material to reduce manufacturing costs while provides improved adhesion for an ink. It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.” Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

It would have been obvious to one of ordinary skill in the art having the teachings of Jang and Sarkisian before him or her, to modify the liquid composition of Jang to include the latex resin of Sarkisian in the liquid composition of Jang because having the required latex resin provides the desired dispersion of components while not using excess material to reduce manufacturing costs while providing improved adhesion for an ink.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061. The examiner can normally be reached Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





.
/SATHAVARAM I REDDY/Examiner, Art Unit 1785